Name: Commission Regulation (EEC) No 740/81 of 23 March 1981 suspending the advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/28 Official Journal of the European Communities 24. 3 . 81 COMMISSION REGULATION (EEC) No 740/81 of 23 March 1981 suspending advance fixing of the export refund for certain pigmeat products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . Advance fixing of the refund is hereby suspended for products within subheading 02.01 A III a), with the exception of : THE COMMISSION OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( ! ), as last amended by Regulation (EEC) No 2966/80 (2 ), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3 ), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 200/81 of 26 January 1981 (4) ; Whereas, however, in view of the situation on the world market, advance fixing of the refund as provided for in Article 1 of Commission Regulation (EEC) No 857/78 of 27 April 1978 (5 ) should be suspended for products which consist mainly of fresh meat, with the exception of those falling within subheading 02.01 A III a) 1 for export to Poland and certain products within subheadings 02.01 A III a) 5 and 6 for export to non-member countries outside Europe ;  those falling within subheading 02.01 A III a) 1 (aa) and exported under the provisions of Article 2 of Regulation (EEC) No 200/81 , and of  those falling within subheadings 02.01 A III a) 5 (aa) and 6 ex aa) (1 1 ) and exported to non-member countries outside Europe, and for products falling within subheadings 02.06 B I b), 16.02 B III a) 2 aa) 11 (aaa), 22 (aaa) and 33 (aaa). 2 . Advance-fixing certificates shall require export to the non-member country or countries stated on the certificates . Article 2 This Regulation shall enter into force on 24 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 282, 1 . 11 . 1975, p . 1 . (2 ) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3 ) OJ No L 282, 1.11 . 1975, p . 39 . (4 ) OJ No L 24, 28 . 1 . 1981 , p . 13 . (5 ) OJ No L 116, 28 . 4 . 1978 , p . 15 .